                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    June 14, 2019
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   CRIMINAL ACTION NO. 2:19-CR-418
                                             §
RICARDO PALOMO                               §

      OPINION AND ORDER GRANTING MOTION FOR CONTINUANCE

       On June 13, 2019, Defendant moved for a continuance of the final pretrial

conference and jury selection and trial because the Defendant and counsel had not yet had

adequate time to review the discovery and the Defendant had not had adequate time to

consider whether he wished to have a trial or plead guilty (D.E. 40). The United States

was unopposed to the motion.

       Under the Speedy Trial Act, a district court may grant a continuance and exclude

the resulting delay from the time in which a trial must commence if it makes on-the-

record findings that the ends of justice served by granting the continuance outweigh the

public’s and defendant’s interests in a speedy trial. 18 U.S.C. § 3161(h)(7). In addition,

time is excluded when the Defendant has filed pretrial motions.               18 U.S.C. §

3161(h)(1)(d).

       Having considered the Defendant’s motion, the Court finds that the failure to grant

a continuance in this case would deny counsel for the defendant the reasonable time

necessary for effective preparation, taking into account the exercise of due diligence.




1/2
      Accordingly, the Court finds that the ends of justice are served by granting a

continuance in this case and outweigh the best interests of the public and Defendant in a

speedy trial, and the period of the continuance is excluded from speedy trial computation.

      The Court GRANTS the Defendant’s motion (D.E. 40) and CONTINUES the

final pretrial conference until July 24, 2019, at 9:30 a.m. before undersigned and

schedules the jury selection and trial for August 8, 2019, at 8:30 a.m. before Hon. David

S. Morales.

      ORDERED this 14th day of June, 2019.


                                             ___________________________________
                                             B. JANICE ELLINGTON
                                             UNITED STATES MAGISTRATE JUDGE




2/2
